 UNITED BROTHERHOOD OF CARPENTERS,LOCAL # 1913363United Brotherhood of Carpenters and Joiners ofAmerica,Local#1913,AFL-CIO;Los AngelesCountyDistrictCouncil of Carpenters,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO;J.W. Bernard(Chairman),CharlesLove (Acting Co-Chairman),Rex Bowlby, DeanSoutherland,Charles Trenta,A. H. Atwood, War-ren Driver,C. V. Holder,and John Kuhl,as trusteesfor Carpenters Pension Trust for Southern Califor-nia; and Carpenters Pension Trust for Southern Cal-ifornia and Michael R.Amato.United Brotherhood of Carpenters and Joiners ofAmerica,Local#1913,AFL-CIO;Los AngelesCountyDistrictCouncil of Carpenters,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO;J.W. Bernard(Chairman),CharlesLove (Acting Co-Chairman),Rex Bowlby, DeanSoutherland,Charles Trenta,A.H. Atwood, War-ren Driver,C. V. Holder,and John Kuhl,as trusteesfor Carpenters Pension Trust for Southern Califor-nia; and Carpenters Pension Trust for Southern Cal-ifornia(Fixtures Unlimited) and Michael R. Amato.United Brotherhood of Carpenters and Joiners ofAmerica,Local#1913,AFL-CIO;Los AngelesCountyDistrictCouncil of Carpenters,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO;J.W. Bernard(Chairman),CharlesLove (Acting Co-Chairman),Rex Bowlby, DeanSoutherland,Charles Trenta,A. H. Atwood, War-ren Driver,C. V. Holder,and John Kuhl,as trus-tees for Carpenters Pension Trust for Southern Cal-ifornia;and Carpenters Pension Trust for SouthernCalifornia(Robert E.McKee Construction Co.) andMichael R. Amato.Cases 31-CB-502, 31-CB-525,31-CB-536, and 31-CB-537September19, 1974SUPPLEMENTALDECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn April 26, 1974, Administrative Law JudgeJames S. Jenson issued the attached SupplementalDecision in this proceeding.Thereafter,the GeneralCounsel,the Respondent,and the Carpenters PensionTrust for Southern California and its trustees filedexceptions and supporting briefs,and the GeneralCounsel filed a brief in answer to Respondent's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and briefs and has decided to affirm theAdministrative Law Judge's rulings, findings, andconclusions as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board hereby orders that the Respondent, Unit-edBrotherhood of Carpenters and Joiners ofAmerica,Local# 1913,AFL-CIO,itsofficers,agents,and representatives, shall make whole MichaelR. Amato bypayment to him of the amount set forthin the attached Administrative Law Judge's Supple-mental Decision,including interest thereon, as recom-mended.IT IS FURTHER ORDERED that,in addition to theamount to be paid directlyto Amato,the Respondentshall pay to the Carpenters Pension Trust for South-ern California,on Amato's behalf,the sum plus inter-est recommendedby the AdministrativeLaw Judge,and shall take such steps as may be necessary to re-store whatever rights under the pension plan wouldhave accrued to Amato if his employment had contin-ued without interruption during the period covered bysaid contribution.IT IS FURTHER ORDERED that the trust and its trusteesshall, as agents of the Respondent,accept payment ofthe amounts so awarded for credit to the account of1The General Counsel excepts to the failure of the Administrative LawJudge to find that the Carpenters Pension Trust for Southern California andits trustees are agents of the Respondent Union and therefore obligated toaccept payment from it for credit to the account of the Charging Party hereinand to administer said account as though such payment was made by anemployer-contributor.We find merit in the General Counsel's exception. Itis clear on the record herein that the trust in question was established by anagreement between employer-associations and the United Brotherhood ofCarpenters and Joiners of America for its southern California district coun-cils and union locals, with which the Respondent Union is affiliated,referredto in the trust agreement as "the Union,"pursuant to a collective-bargainingagreement between the same parties or their predecessors;that the board oftrustees of the trust consists of an equal number of representatives of theemployers and of the"Union";that the trustees representing the "Union"were appointedby, andare removableby, the "Union"; and that the currentmaster labor agreement and its predecessors continue to give the trust viabili-ty, requiring contributions to the trust fund at rates set by negotiation of thesuccessive collective-bargaining agreements.In these circumstances,we findthat the trustees herein are agents of the Respondent(Local 80, SheetmetalWorkers International Association,AFL-CIO, etal.,161 NLRB 229 (1966) )and may appropriately be required to accept contributionsby theRespon-dent on the Charging Party's behalf and to administer said contributions inthe same manner inwhich theywould have been administered if made byan employer-contributor(Local UnionNo. 38 SheetMetal Workers' Interna-tional Association,AFL-CIO (Mid-Hudson Sheet Metal Inc.),194 NLRB 76(1971) ). Accordingly,in order to effectively remedy the unfair labor practic-es found to have been committedby theRespondent herein, we shall requirethat such contributions be accepted and administered in the manner soughtby the General Counsel. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichael R. Amato, and shall administer said accountas though such payment was made by an employer-contributor.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: On March31, 1971, theBoard issued its Decision and Order I directingRespondent, United Brotherhood of Carpenters and Join-ers of America, Local # 1913, AFL-CIO, tomake wholeMichaelR.Amato for loss of pay resulting fromRespondent's unlawful discrimination against him. On Oc-tober 24, 1972, the United States Court of Appeals for theNinth Circuit entered its judgment enforcing the Board'sOrder. Controversy having arisen over the amount of back-pay due Amato under the terms of the Board's Order, onOctober 23, 1973, the Regional Director of Region 31 issueda backpay specification and notice of hearing. On Novem-ber 2 and 29 and December 10, 1973, Respondent filed ananswer,amended answer,and second amended answer, re-spectively. On November 5, 1973, the CarpentersPensionTrust for Southern California and its trustees filed an an-swer.On November 23, the General Counsel fileda motionfor judgment on the pleadings seeking to preclude the Car-penters PensionTrust andits trustees from introducing evi-dence controverting the allegations of the specification, andfurther seeking to limit the taking of evidence toRespondent's affirmative defense that Amato did not seekother employment and failed to mitigate damages. The mat-terwas heard before me in Los Angeles, California, onDecember 18, 1973, at which time the motion was grantedand the evidence confined to the issues raised byRespondent's affirmative defenses.All parties were afford-ed full opportunity to appear, argue orally on the record,and to file briefs. Briefs were filed by both the Respondentand the General Counsel and have been carefully consid-ered.Upon the entire record,2 and from my observation of thewitnesses and their demeanor,Imake the following:FINDINGS AND CONCLUSIONS1.THE POSITIONS OF THE PARTIESThe General Counsel claims backpay for Amato for theperiod commencing September 15, 1969, and ending August31, 1970. The hourly rates of pay and the hourly rate ofcontributions to the pension and vacation funds are not indispute.While admitting the backpay period began on Sep-tember 15, 1969, Respondent contends the backpay periodon the Fixtures Unlimited job ended on October 2, 1969,and in any event its liability was effectively cut off by aletter dated October 17, 1969, from Respondent's attorneyto Amato. Respondent also contends that after November1189 NLRB 521.2The General Counsel filed a motion to correct transcript of the record.In the absence of any opposition,the motion is granted.13, 1969, Amato failed to exercise his obligation to dili-gently and reasonably seek substantially equivalent employ-ment by failing to register with the Union for class A orforms work;' by intentionally failing to comply with thehiring hall procedures and answer roll call each Mondaymorning; by failing to be present in the hiring hall on dayswhen all carpenters available in the hall were dispatched;and by failing to seriously attempt to obtain other work.Respondent further contended backpay liability ceased onDecember 2, 1969, when Respondent's attorney wrote Am-ato, with a copy to Robert P. McKee Construction Compa-ny, that Respondent had no objections to Amato'semployment by that company. Contending Amato had leftthe labor market in 1969, Respondent points to the fact thatAmato commenced receiving social security benefits inFebruary 1970 and that he should not be entitled, as amatter ofpublic policy, to collect backpay for the period hereceived social security benefits. Respondent further con-tends backpay was effectively cut off in April 1970 when,on April 6, Amato refused a job dispatch, and on April 7was not available for dispatch.11.ANALYSIS1.The Fixtures Unlimited job and the letters of October17 and December 2, 1969The Board found that on September 15, 1969, Respon-dent unlawfully denied Amato referral to the Fixtures Un-limitedjob.The record before me shows that fromSeptember 15 through November 13, 1969, Fixtures Unlim-ited was engagedin supplying interior fixtures for Hartfield-Zody Department Stores at three locations in the Los Ange-les area,known as the North Hollywood, the Lynwood, andthe Fullerton projects. On or about September 15, Fixturesrequested seven carpenters from Respondent's hiring hallfor work at the North Hollywood project. The record doesnot disclose that any of the seven had previously worked forthe Company. Of the seven carpenters dispatched, fourworked a period of 12 days, one worked 11 days, and threeworked 10 days. When the North Hollywood project wascompleted on September 30, two of the seven carpentersobtained through the hiring hall were laid off and five weretransferred to the Lynwood project where they worked fromOctober 1 to 13, four of the men working 11 days and oneworking for 13 days. Upon completion of the Lynwood job,three of the five carpenters were laid off and two weretransferred to the Fullerton project which commenced Oc-tober 31 and ended November 15, working 10 and 11 days,respectively.4 The record discloses that at the conclusion ofeach of the projects the foreman arbitrarily decided whichemployees would be laid off and which would be transferredto the next project.Respondent contends that in order to show Amato isentitled to backpay at the Lynwood and Fullerton projects,there would have to be substantial evidence that the fore-3The terms"classA" and"forms" work were used interchangeablythroughout the hearing.4 As both the Lynwoodand the Fullerton projects were located outsideRespondent's territorial jurisdiction, Fixtures hired additional carpentersthrough the local union exercisingterritorialjurisdiction over those locations. UNITED BROTHERHOOD OF CARPENTERS,LOCAL # 1913man would have selected Amato over the other carpentersfor transfer to these projects; and that since it is only spec-ulative as to whether Amato would have been transferredfrom project to project, the backpay liability should be cutoff with the conclusion of the North Hollywood project.The law is clear that "the finding of an unfair labor prac-tice and a discriminatory discharge is presumptive proofthat somebackpay is owed." 5 InFibreboard Paper ProductsCorporation,180 NLRB 142, the Board stated the applicablelaw as follows:"Wilful loss of earnings is an affirmativedefense, and that burden of proof is on the Respondent.Once the General Counsel has shown the gross amount ofbackpay due, the burden is on the Respondent to establishfacts to negative or mitigate liability to a given employee.And, finally, `any uncertainty is resolved against the wrong-doer whose conduct made certainty possible.' "Respondent failed to affirmatively establish that Amatowould not have been transferred successively from theNorth Hollywood to the Lynwood and Fullerton projects.At the most there is uncertainty as to whether he would havebeen transferred or laid off. As "any uncertainty is resolvedagainst the wrongdoer whose conduct made certainty possi-ble," I find that the Respondent has failed to sustain itsburden of proving that Amato would not have been trans-ferred successively from the North Hollywood to the Lyn-wood and Fullerton projects.Respondent's argument that a letter from its attorney toAmato dated October 17, 1969, "effectively cut off anybackpay liability after October 17, 1969," is without merit.Aside from the fact that the letter was not directed to Fix-tures Unlimited or to any other employer, it was not uncon-ditional in that Respondent threatened to reaffirm itsposition regarding union security which formed the basisfor the unfair labor practice charges which initiated theseproceedings. Respondent's letter to Amato dated December2, 1969, with a copy to Robert P. McKee ConstructionCompany, did not have the effect of tolling Respondent'sbackpay liability for the same reason. That the wordingused in the letters was construed as containing a veiled, ifnot open, threat of trouble for any employer who might hireAmato, is evidenced by McKee'sgeneralforeman who,after reading the letter of December 2, declined to considerhiring Amato because "I don't want to get myself in themiddle of all of this." Accordingly, I find that neither theOctober 17 nor the December 2, 1969, letters tolledRespondent's backpay liability.'5N.L.R.B. v. Mastro Plastics Corporation,345 F.2d 170, 178 (C.A. 2, 1965),cert.denied 384 U.S. 972 (1966).6While not raisedby way ofanswerto the backpayspecification, Respon-dent contended in its brief that a stipulation entered into between counselfor Respondent and counsel for the GeneralCounselat the time of the trialof the unfair labor practice cases, "...establishes that the parties intended,at the time of the stipulation,that the effect of the failure to dispatch Amatowas in relationto the North Hollywood Zody's job and to no other job andtherefore,the amountof backpay . . .concerning Fixtures Unlimited, islimited tothe North Hollywood job." I havecarefully studied the stipulation(Resp.Exh. 4)and fail to find even in inference that the stipulation wasintended to limit Respondent'sbackpayliability on the Fixtures' job to theNorth Hollywood project. The stipulationis to the effect that if Tony Bres-sickellowerecalled totestifyhe would testify to certain jurisdictional factscontained therein,and thaton September15, 1969,at Fixtures'request,Respondent referredapproximatelyeight carpenters to the"...FixturesUnlimited job at theZody's store in North Hollywood . . .and that those2.Amato's search for work365The Board found that Respondent "caused" a conditionwhich brought about the unlawful refusal to refer Amato tothe Robert P. McKee Construction Company job on No-vember 13, 1969, and ordered that he be made whole for anyloss of pay between the date of denial of such referral to thedate Respondent notified McKee, in writing, that it had noobjection to the employment of Amato. It is undisputed,and I find, that McKee employed carpenters from Novem-ber 13, 1969, to August 31, 1970, when Respondent notifiedMcKee in writing that it had no objection to the employ-ment ofAmato. The amount of backpay owed Amato forthat period is $12,088.34 plus $1,147.30 due the CarpentersPension Trust for Southern California for credit into thepension account of Amato,unless theRespondentsustainsthe burden of proving a "wilful loss of earnings"to negateor mitigateits liability to Amato.The carpenters hiring hall procedures (Resp. Exh. 1) con-tain the registration and dispatchingrules.They provide,inter alia,that roll call shall be held each Monday at 7:30a.m., or immediately after dispatching, which is from 7:30to 9 a.m. daily; a workman shall personallysign and classifyhimself on the employment list;7 jobs shall be dispatchedunder a daily rotation system by job classificationas speci-fied by the individual, startingat the top of the registrationlist each day; and registered workmen shall be removedfrom their position on the registration list by: (1) failing toanswer roll call at the designated time (Monday morning);(2) dispatch to a job (unless rejected by the employer); (3)failing toaccept suitable employment on two occasionsduring the current week of registration; (4) being unavail-able for work during the current week of his registration;and (5) failing to report to a jobsite.The evidence shows that between October 22, 1969, andAugust 28, 1970, Amato was registered on the out-of-worklist in 36 of the 45 weeks. He had classified himself on theregistrationlist under commercial and/or house finish fromOctober 22, 1969, until he signed the list on April 1,1970,and listed both commercial finish and forms. From April17, 1970, through the end of the backpay period, he wasclassified only under commercial finish. Amato testified hewas a journeyman carpenter and qualified to do all formsof carpentry work. He further testified that class A or formwork is divided into two categories, skilled and labor, theformer consisting of the design and building of forms(benchwork), the latter, the hanging and locking together ofthe forms for the receipt of concrete. Amato furthertestifiedthat while form work entailed both facets,itwas not com-mon for a manof 62 years 8 to do form work because of thephysical requirements and that his prior employment withMcKee had been limited to the designing and building offorms.Contending that Amato did not exercise due diligence orcarpenters so referred were employed onthatjobforapproximately twoweeks." (Emphasis supplied.)I find,therefore,that Respondent's contentionlacks merit.7 The five classifications on the registration list are rough housing,housingfinish,commercial framing,commercial finish and forms.A workman mayclassify himself in asmany orfew classifications as he wishes, assuming heis 9ualified.Amato was 62 in 1969 and 67 at the time of the hearing in this matter. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDmake a serious attempt to obtain work during thebackpayperiod,Respondent asserts Amato should have classifiedhimself at all times on the out-of-work list under"forms,"and that had he done so and answered roll call regularly, hewould have been dispatched to a forms job shortly afterNovember 13, 1969.Respondent contends the employmentlist and summaries(Resp.Exh. 7(a) through7(yy), 8, and 9)show a pattern that whenever Amato acquired a low num-ber on the registration list, he deliberately failed to answera Monday roll call and,as a consequence,lost his place onthe list.Thus,when he re-registered,he acquired a highnumber and was not likely to be dispatched.I have carefully examined the employment lists and sum-maries and,in the light of all the evidence,am not con-vinced that Amato's failure to answer roll call on each andeveryMonday morning,nor his failure to register for formswork throughout the entirebackpay period,establish as afact that he was avoiding dispatch.Amato testified withoutcontradiction that 95 percent of his past jobs were the resultof his own job-seeking efforts and that only about 5 percenthad come through dispatch from the hiring hall.Therefore,itmade more sense to him to personally look for work thanto answer roll call and wait for the Union to dispatch him.While he testified that 95 percent of all his work from 1966to 1969 was"forms" work for McKee Construction Compa-ny, he furthertestified". . . [McKee]used my skills tomake them not manual labor,let's say,because I am not ayoung man anymore.Icouldn't climb and McKee knewthat."Amato also claimed theUnion's records would showthat in the past he had not been able to hold formsjobs verylong, other than with McKee, because of his age.While contending Amato should have registered forforms work during thepackpay period,Respondent failedto prove thatAmato hadregistered for forms work in thepast,or that it was his practice to perform all aspects offorms work as opposedto Amato's testimony that he wasonly physicallycapable of fabricating and designing formsand not erecting or hanging them.Moreover, Amato testi-fied that he had solicited work during the backpay periodfrom formeremployers,both in person and by telephone,including McKee on several occasions,Oberg ConstructionCompany,Columbia Fixtures,Standard Fixtures, GartzConstructionCompany,Sure Stop,and even solicited main-tenance work at industrial plants,all to no avail.Addition-ally,he registered with the California Department ofHuman Resources Development for carpentry,mainte-nance,or any othertype workbut was not offered a job.Furthermore,itappears from the record to have beenAmato's practice to register through the hiring hallonly forhouse and/or commercial finish work,but that he person-ally sought other work,including forms work,insofar as itwas limited to the fabrication of forms as opposed to theirerection or hanging which wasmore physicallydemandingand dangerous for a man of his age.Accordingly, on thebasis of the foregoing,I find that Amato was diligent in hissearch for employment during thebackpay period.Respondent contends, however, that the backpay periodshould be cutoff on April6 when,according to its dispatch-ing records,Amato refused a dispatch to a forms job. Asnoted above,on April1, 1969, in addition to re-registeringfor commercial finish work, Amato registered for formswork for the first time. His placement on the list was No.177. Respondent's records show that on Monday, April 6,Amato, now 106 on the list, answered roll call and wasoffered a job which he refused; and on April 7 was notavailable in the hall whenhis name wascalled when anotherjob opening in one of his designated categorieswas avail-able. Amato's reason forregisteringfor forms work on AprilIwas "I was gettingpretty desperate for work at that timeand Iwould have taken either one of those jobs." Amatotestified that on April 6 he was present in the hiring hall andanswered the dispatcher's call for "finish work . . . and Isaid I'd accept the job," but before the referral slip wasmade out, he was informed by the dispatcher that the con-tractor " ... will not take out any social security,will nottake out any benefits, health and welfare, pension fund, oranything like that." He testified further that he "did not likethe smell of it . . . I had to refuse, because I figured I wasbeing trapped into something." He testified that it was notuntil the job was given to another man that he learned bylooking at the referral slip that it was for a Veterans' Admin-istrationHospital and that had he known it was for theU. S. Government, he would have taken the job 9 While theabove conversation, which purportedly occurred more than3-1/2 years before this hearing, may or may not have oc-curred as Amato testified, Respondent failed to call SamCowan, whom Amato testified was the dispatcher on April6, as a witnessto either refute Amato's testimony or testifyconcerning the circumstances. However, inasmuch as Ama-to admits he was offered and declined a dispatch on April6, I find it unnecessary to determine whether itwas for aclass A or forms job or for a commercial finish job, becauseof the following circumstances. Respondent's Exhibit 9 dis-closes that on April 6 six men were dispatched to class Aor forms jobs, and three men to either house or commercialfinish jobs.10 Respondent did not establish which of the sixmen accepted the dispatch which Amato refused, or wheth-er in fact that individual was hired as a consequence of thedispatch, or the duration of the employment. While Dis-patchingand BusinessAgent Joseph Riviezzo testified thattwo of the employers to whom men were dispatched on thatdate were involved in construction projects lasting from1-1/2 to 2 years, the dispatch records (Resp. Exh. 7(a)through 7(yy)) disclose that all of the six men dispatchedto class A or forms work on April 6 re-registered on theout-of-work list on the following dates:Izzo-April 10;Paige-April 16; Slike-April 13; Meisinger-April 17;Farmer-May 18; Fusillo-April 7. It also shows that ofthe three men dispatched to commercial fixtures jobs onApril 6, Fragione re-registered on April 13; Worsley on May7; and Holmes on April 7. Moreover, the dispatch recordsshow that of the four registered men shown to have beendispatched to class A or forms jobs on April 7-the dateRespondent contends Amato would have been dispatchedhad he been present in the hiring hall and answered to adispatch call-Hynes re-registered on April 7; Poetsch and9 Resp.Exh. 9 discloses two individuals were dispatched to commercialfinish jobs at a Veterans' Administration Hospital on September 8, 1970.The parties stipulated that was the only Veterans' Administration Hospitaljob during the period involved herein.10Amato was registered for forms and commercial finish work. UNITED BROTHERHOODOF CARPENTERS, LOCAL # 1913Summers re-registered on May 6 and Dorenbrach on May7.11While three men were dispatched to commercial finishjobs onApril 7, two were higher on the dispatch list (#'s35 and 36) than Amato(#106), and Jim Hynes,with # 136,was the third.Page 4 of Respondent'sExhibit7(bb) indi-cates that for some reason Hynes retained his position onthe list and the following week roseto#47.Respondent,having failed to prove that by refusing the dispatch on April6 Amato thereby forfeited employment for an ascertainableperiod,I find that his refusal of the dispatch does not war-rant a reduction or tolling of the backpay owedAmato bythe Respondent.See, for example,Alaska Chapter of theAssociated General Contractorsof America,Inc.,119 NLRB663, 670-671.12Respondent also contends that Amato's prior history ofworking arelativelyfew hours for many years and the facthe hasn'tworked foralmost 4 years is an indication he hasleft the labor market.Respondent's Exhibits 5 and 6 showthat contributions were made to the Carpenters PensionFund between 1960 and 1969 based on the following hoursof work peryear by Amato:1960-967 hours1965-704 hours1961-298 hours1966-1350 hours1962-687 hours1967-970 hours1963-592 hours1968-702 hours1964-985 hours1969-148 hoursNo contributions are shown thereafter. The record does notdisclose if jobs were any more or less available in thoseyears, or thereafter, than in 1969 when Amato encountereddifficulty with Respondent which resulted in the unlawfuldiscrimination against him leading to this backpay hearing.Moreover, the backpay specification alleges that but for the11Robert Blazier was dispatchedon April 7,although his name does notappear on the out-of-work or employmentlist.Circumstances surroundinghis dispatch were not elicited on therecord.12Thesame reasoningapplies withrespect to his absence from the hall onApril 7.367unlawful discrimination against Amato in 1969 he wouldhave worked only 553 hours in addition to the 148 hoursworked prior to his difficulties with Respondent, for a totalof 701 hours, a figure 1 hour less than he worked in 1968.Furthermore, but for the unlawful discrimination againsthim, the backpay specification alleges Amato would haveworked 1,405 hours in 1970, which I find is clearly in linewith the 1,350 hours worked in 1966. Nor do I attach anysignificance to the fact that Amato was drawing unemploy-ment insurancebenefits, and in February 1970 commencedreceiving social security benefits. The record herein showsthat he had not been able to get a job, and he testifiedconvincingly that he applied for social security at a 25-percent reduction in benefits because he had no other in-come.13 Accordingly, I find no merit in Respondent's con-tention. Having determined that the discrimination againstAmato caused by Respondent resulted in his loss of wagesand pension benefits and that Respondent has failed tosustain the burden of proving wilful loss of earnings, and asRespondent has tendered no evidence controverting the fig-ures in the Backpay Specification, I find that it correctlystates the amount of backpay which the Respondent is re-quired to pay to Amato.RecommendationsAccordingly, I hereby approve and adopt the calculationsmade in the Backpay Specification and recommend thatRespondent's obligations to make whole Michael R. Amatoshall be satisfied by payment to him of the amount of$12,088.34, and by payment to the CarpentersPensionTrust for Southern California, which it shall credit to thepension account of Michael R. Amato, the amount of$1,147.30. Interest shall be paid to Amato and to the Car-penters Pension Trust for Southern California at the rate of6 percentper annumfrom September 15, 1969, to the dateof payment as set forth inIsis Plumbing & Heating Co.,138NLRB 716 (1963).13Amato testifiedthathe finally gave up searchingfor work in 1972,sometime after the end of thebackpayperiod.